DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7 it is unclear what is meant by the limitation “on an inner side of the first holding unit”.  Accordingly, the broadest reasonable interpretation has been applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebisawa (JP 2013-778840A).
With respect to claim 1, Ebisawa teaches a soldering device (title; and figures), comprising: a plurality of tubular solder piece (solder piece F) guide tubes (cylinders 59) which have space therein for a solder piece supplied from a supply port to pass through (figures 10a-b; and paragraph 32); a first holding unit (structure 8) which holds the plurality of solder piece guide tubes (figures 10a-b; and paragraph 32); and a heating unit (intrinsic heating mechanism located in the structure 8) which heats the first holding unit, wherein tip end portions of the plurality of solder piece guide tubes on a soldering side are arranged on an inner side of the first holding unit (figures).
With respect to claim 5, Ebisawa teaches wherein an end surface of the first holding unit is capable of abutting on a surface of an object to be soldered, and the tip end portions of the solder piece guide tubes are arranged rearward (broadest reasonable interpretation because the orientation has not been positively established) of the end surface of the first holding unit (figure 4, 6, 9 and 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa.
With respect to claim 2, Ebisawa teaches wherein the first holding unit is a plate-shaped body (figures), and a hole portion in which a solder piece guide tube is inserted so as to be held in the first holding unit (figures 4, 6, 8, and 10). Ebisawa does not teach a plurality of hole portions in which a plurality of solder piece guide tubes are inserted.  However, the courts have determined that the duplication of parts for a mere multiplied effect, which is the intent of the instant application, is not a patentable concept.  Please see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and St. Regis Paper Co. V. Bemis Co., Inc., 193 USPQ 8, 11.
Accordingly, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize a separate hole portion for each solder piece guide tube in order to firmly hold the plurality of solder piece guide tubes in the proper position.
With respect to claim 6, Ebisawa teaches that the tube can be made of metal such as stainless steel or titanium (paragraph 24), but fails to explicitly teach wherein the first holding unit is formed of aluminum or steel.  However, it is the examiner’s position that it would have been obvious to form the holding unit of Ebisawa out of aluminum or steel because of their ability to withstand the temperatures associated with melting solder. In addition, stainless steel would provide corrosion resistance, while aluminum would have been a lightweight alternative.   

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa as applied to claim 1 above, and further in view of Gruber et al. (US 2008/0179035A).
With respect to claim 4, Ebisawa does not teach wherein an end surface of the first holding unit is capable of abutting on a surface of an object to be soldered, and the tip end portions of the solder piece guide tubes are arranged on the same plane as the end surface of the first holding unit.  However, Gruber teaches a plurality of discharge tubes on the same plane (Figures 1-2; and paragraph 9).
. 

Allowable Subject Matter
Claims 3 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/KILEY S STONER/            Primary Examiner, Art Unit 1735